Citation Nr: 0826592	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
condition, claimed as chronic obstructive pulmonary condition 
(COPD) and/or asbestosis, as related to asbestos exposure in 
service.

2.  Entitlement to service connection for a benign prostate 
hypertrophy, also claimed as voiding dysfunction and erectile 
dysfunction, to include as compensable under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the 
Department of Veterans' Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The veteran testified at a June 2008 Travel Board hearing 
before the undersigned and a copy of the transcript of that 
hearing has been made a part of the claims file.

The veteran was granted an Advance on the Docket status at 
the June 2008 Travel Board hearing.

The issue of entitlement to service connection for a prostate 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service.

2.  The evidence supports the conclusion that the veteran's 
diagnosed emphysema is related to asbestos exposure in 
service.




CONCLUSION OF LAW

The criteria for service connection for a pulmonary 
condition, claimed as COPD and/or asbestosis, as related to 
asbestos exposure in service, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Claim for Service Connection

The veteran claims that he has a pulmonary condition that is 
a result of asbestos exposure in service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

Ultimately, VA must analyze the veteran's claim of 
entitlement to service connection for asbestosis under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any respiratory 
disorder.  The veteran's DD Form 214 indicates that he served 
in the Navy and his primary duty was as a pipe fitter.  The 
veteran indicated in his Travel Board hearing testimony that 
the job of pipe fitter consisted of fixing and replacing old 
pipes, some of which were coated with asbestos as a cooling 
agent.  The evidence indicates that the veteran was exposed 
to asbestos during service.

Since separation, the veteran has been diagnosed with a 
variety of pulmonary conditions including COPD and emphysema.  
The veteran's VA treatment records date from 2001 and 
indicate ongoing treatment for these pulmonary conditions and 
that the veteran has a history of smoking.  The veteran has 
had two private physicians submit letters in support of his 
claim.  Each private physician notes having taken the 
veteran's oral history of asbestos exposure in service and 
smoking since separation.  The first letter, written in 
August 2006, indicates that the veteran has "emphysema which 
is due to a combination of smoking and asbestos."  The 
second letter, written in June 2008, indicates that the 
veteran has "severe emphysema and lung scarring seen on 
chest CT scanning which could be partly related to old 
asbestos exposure."

While the second private physician's statement is not 
conclusive, in conjunction with the first private physician's 
wholly positive nexus opinion, the totality of the nexus 
opinions strongly favors an interpretation that asbestos 
exposure in service is related to the veteran's current 
disability.  Additionally, while the veteran has not 
submitted evidence of any lung disorder being present prior 
to 2001, it is clear from the medical nexus opinions that 
this fact is unimportant in their interpretation of the 
sources of the veteran's disability.  It is also significant 
that there are no competing negative opinions and only the 
two positive opinions in the claims file.  Taken together, 
these opinions clearly relate his current respiratory 
disorder with his service, there is no need to remand for a 
further VA examination.  The evidence therefore indicates 
that the veteran had asbestos exposure in service and a 
current diagnosis of a disability that has been related to 
that exposure.

As the preponderance of the evidence weighs in favor of a 
conclusion that the veteran's emphysema is, at least in part, 
related to asbestos exposure in service, the veteran's claim 
for service connection is granted.


ORDER

Service connection for a pulmonary condition, claimed as COPD 
and/or asbestosis, as related to asbestos exposure in 
service, is granted with respect to the veteran's diagnosed 
emphysema.


REMAND

The veteran is claiming entitlement to service connection for 
benign prostate hypertrophy, also claimed as voiding 
dysfunction and erectile dysfunction, to include as 
compensable under 38 U.S.C.A. § 1151.  The RO has not 
adjudicated the claim with the possibility of compensation 
due under 38 U.S.C.A. § 1151.  As such, the issue must be 
remanded for the RO's adjudication of the claim in that 
respect.

Additionally, the veteran submitted the appropriate forms at 
the June 2008 Travel Board hearing to obtain records 
pertinent to his claim from the West Georgia Medical Center.  
The veteran claims that after initially undergoing faulty 
surgery at the VA medical center, he was required to have 
additional surgery at the West Georgia Medical Center as a 
result.  This is the thrust of his claim for compensation 
under 38 U.S.C.A. § 1151 and VA must attempt to obtain these 
records prior to adjudication of the claim, both with regards 
to a claim for direct service connection as these records 
relate to that claim and as to the 38 U.S.C.A. § 1151 claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records from the 
West Georgia Medical Center.  If no 
records are available, make a note of that 
fact in addition to documenting attempts 
made to secure the records and the reason 
for their unavailability.

2.  Thereafter, readjudicate the veteran's 
claim on appeal, to include whether 
compensation is due under 38 U.S.C.A. 
§ 1151.  If the claim remains denied issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


